     Case 1:19-cv-03040-SAB    ECF No. 57   filed 05/03/19   PageID.2300 Page 1 of 4




1        JOSEPH H. HUNT
         Assistant Attorney General
2
         JOSEPH H. HARRINGTON
3        United States Attorney
         MICHELLE R. BENNETT
4        Assistant Branch Director
         BRADLEY P. HUMPHREYS
5        ANDREW M. BERNIE
         Trial Attorneys
6
         Federal Programs Branch
7        U.S. Department of Justice, Civil Division
         1100 L Street, N.W.
8        Washington, DC 20005
         (202) 305-0878
9        Bradley.Humphreys@usdoj.gov
         Counsel for Defendants
10

11
                         UNITED STATES DISTRICT COURT
12                      EASTERN DISTRICT OF WASHINGTON
                                   AT YAKIMA
13

14       STATE OF WASHINGTON,                         Nos. 1:19-cv-3040-SAB; 1:19-cv-
                                                           3045-SAB
15                     Plaintiff,
                                                      NOTICE OF APPEAL
16        v.
                                                      PRELIMINARY INJUNCTION
17       ALEX M. AZAR II, in his official             APPEAL
18       capacity as Secretary of the United
         States Department of Health and
19       Human Services; and UNITED
         STATES DEPARTMENT OF
20       HEALTH AND HUMAN SERVICES,
21                     Defendants.
22



                                                                    U.S. DEPARTMENT OF JUSTICE
         DEFENDANTS’ NOTICE OF                    1                        1100 L Street, N.W.
         APPEAL                                                          Washington, DC 20005
                                                                             (202) 305-0878
     Case 1:19-cv-03040-SAB    ECF No. 57    filed 05/03/19   PageID.2301 Page 2 of 4




1        NATIONAL FAMILY PLANNING &
         REPRODUCTIVE HEALTH
2
         ASSOCIATION, FEMINIST
3        WOMEN’S HEALTH CENTER,
         DEBORAH OYER, M.D., and
4        TERESA GALL, F.N.P.,

5                      Plaintiffs,
6
          v.
7
         ALEX M. AZAR II, in his official
8        capacity as United States Secretary of
         Health and Human Services, UNITED
9        STATES DEPARTMENT OF
         HEALTH AND HUMAN SERVICES,
10
         DIANE FOLEY, M.D., in her official
11       capacity as Deputy Assistant Secretary
         for Population Affairs, and OFFICE
12       OF POPULATION AFFAIRS,
13                     Defendants.
14

15
               PLEASE TAKE NOTICE that Defendants hereby appeal to the United
16
         States Court of Appeals for the Ninth Circuit from the Court’s April 25, 2019
17
         Order granting Plaintiffs’ motions for preliminary injunction in these consolidated
18
         cases. ECF No. 54.
19

20
         Dated: May 3, 2019                  Respectfully submitted,
21

22



                                                                     U.S. DEPARTMENT OF JUSTICE
         DEFENDANTS’ NOTICE OF                     2                        1100 L Street, N.W.
         APPEAL                                                           Washington, DC 20005
                                                                              (202) 305-0878
     Case 1:19-cv-03040-SAB   ECF No. 57   filed 05/03/19   PageID.2302 Page 3 of 4




1                                          JOSEPH H. HUNT
                                           Assistant Attorney General
2

3                                          JOSEPH H. HARRINGTON
                                           United States Attorney
4
                                           MICHELLE R. BENNETT
5                                          Assistant Branch Director
6
                                           /s/ Bradley P. Humphreys
7                                          BRADLEY P. HUMPHREYS
                                           (DC Bar No. 988057)
8                                          Trial Attorney
                                           United States Department of Justice
9                                          Civil Division, Federal Programs
                                           Branch
10
                                           1100 L Street, NW
11                                         Washington, DC 20005
                                           Tel: (202) 305-0878
12                                         Fax: (202) 616-8460
                                           Email: Bradley.Humphreys@usdoj.gov
13

14                                         Counsel for Defendants

15

16

17

18
19

20

21

22



                                                                   U.S. DEPARTMENT OF JUSTICE
         DEFENDANTS’ NOTICE OF                   2                        1100 L Street, N.W.
         APPEAL                                                         Washington, DC 20005
                                                                            (202) 305-0878
     Case 1:19-cv-03040-SAB    ECF No. 57   filed 05/03/19   PageID.2303 Page 4 of 4




1

2                              DECLARATION OF SERVICE
3               I hereby declare that on this day I caused the foregoing document to be
4        electronically filed with the Clerk of the Court using the Court’s CM/ECF
5        System which will send notification of such filing to the attorneys for all
6        parties.
7        DATED this 3rd day of May, 2019, at Washington, D.C.
8
                                              /s/ Bradley P. Humphreys
9                                             BRADLEY P. HUMPHREYS
                                              D.C. Bar No. 988057
10

11

12
13

14

15

16

17

18
19

20

21

22



                                                                    U.S. DEPARTMENT OF JUSTICE
         DEFENDANTS’ NOTICE OF                                             1100 L Street, N.W.
         APPEAL                                                          Washington, DC 20005
                                                                             (202) 305-0878
